Citation Nr: 1743104	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to helpless child benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1942 to May 1946, from April 1947 to February 1950, and from September 1950 to May 1951. The Veteran died in March 2009.  The appellant is his daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2017, the appellant testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  The appellant is over 18 years of age and is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.

3.  The evidence of record demonstrates that the Appellant was married in February 1988 and divorced March 2003; there is no indication that such marriage was void, annulled. 


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as a helpless child of the Veteran based on permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law is dispositive in this case and the appeal is denied as a matter of law.  As such, discussion of VA's duties to notify and assist an appellant is not necessary. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Appellant seeks recognition as a helpless child for the purposes of VA benefits on the basis that she became permanently incapable of self-support before attaining the age of 18 years.

In that regard, VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support because of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101 (4) (A)(ii)(West 2014); 38 C.F.R. §§ 3.57(a) (1)(ii), 3.356 (2016). 

For purposes of Title 38 of the United States Code, the term "child" specifically applies only to those who are unmarried.  38 U.S.C.A. § 101(4); 38 C.F.R. 
 § 3.57(a)(1)(2016).  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void or has been annulled by a court with basic authority to render annulment decrees, unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  38 U.S.C.A. § 103 (e)(West 2014); see also 38 C.F.R. 
 § 3.55(b)(1)(2016).

In this case, the Appellant's marriage was terminated by divorce in August 2003, and not prior to November 1, 1990, the provisions of 38 U.S.C.A. § 103(e)(West 2014) and 38 C.F.R. § 3.55(b)(2)(2016), which pertain to the marriage of a child which terminated prior to November 1, 1990, do not apply. 

There is no evidence of record showing that the marriage was annulled or void. 

In so finding, the Board recognizes the Appellant's assertion that she did not have the mental capacity to enter into her marriage, and that the marriage should thus be recognized as "void."  In this case, however, there is no legal reason, based on the facts presented, that her marriage should be considered void as it was clearly terminated by divorce, and was not declared void or annulled.  See August 2003 Decree of Divorce.  Indeed, there is a final Decree of Divorce of record from the district court of the Appellant's state of residence reflecting that she was divorced in August 2003.  Notably, a divorce decree could not be legally entered if the marriage was void or annulled.  The Appellant has not disputed that she was divorced, nor has she asserted that she sought an annulment. 

Thus, based on the evidence of record and in accordance with 38 U.S.C.A. § 103 (e)(West) and 38 C.F.R. § 3.55 (b)(1)(2016), the Board finds that the claim for helpless child benefits is precluded as a matter of law.

While the record demonstrates that the Appellant may have had some psychiatric impairment and vision impairment prior to attaining the age of 18, VA is bound in its decision-making by applicable law.  Because her marriage terminated via divorce after November 1, 1990, she is not a qualifying "child" of the Veteran and the Appellant is ineligible for the benefits sought as a matter of law.  Accordingly, the Appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to helpless child benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


